United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0138
Issued: April 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 27, 2016 appellant filed a timely appeal from a September 23, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a left ankle injury in the performance of
duty on July 24, 2016, as alleged.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence accompanying his appeal. The Board may not consider evidence that
was not before OWCP at the time it issued the final decision in the case. Therefore, the Board will not review this
evidence on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 4, 2016 appellant, then a 59-year-old emergency program specialist, filed a
traumatic injury claim (Form CA-1) alleging that on July 24, 2016 at 11:30 a.m., he sustained a
left ankle injury while on travel status (TDY) Washington at Dulles (Dulles) International
Airport. He alleged both that he “tripped over some object on the floor” and “slipped on a wet
floor” while walking with his suitcase to a shuttlebus. Appellant “developed soreness and sharp
pain the following day at work.” The employing establishment advised that appellant was in the
performance of duty when the claimed injury occurred.
In an August 12, 2016 letter, OWCP advised appellant of the evidence needed to
establish his claim, including a detailed statement describing the July 24, 2016 incident, and
medical evidence diagnosing an injury related to that incident. It afforded appellant 30 days to
submit such evidence.
In response, appellant submitted an August 17, 2016 letter, asserting that at 3:00 p.m. on
July 24, 2016, after arriving at Dulles International Airport, he “fell down the steps leading to the
street” while trying to locate a chartered bus to a training facility. He did not experience left
ankle pain until “the following day while in the class room,” prompting a supervisor to call an
ambulance. Appellant also alleged that sleeping with his left foot hanging over the side of the
bed the night of June 24, 2016 caused his ankle to swell. He contended that the hotel bed was
“too short.”
Appellant later provided a September 8, 2016 letter, asserting that on July 24, 2016, while
at Dulles International Airport “trying to catch the shuttle bus to the hotel, [he] tripped over [his]
suitcase and fell on the floor.” He noted that this statement superseded his previous accounts of
events.
In support of his claim, appellant provided a July 19, 2016 employing establishment
travel itinerary, showing a scheduled 12:55 p.m. departure from John F. Kennedy (JFK)
International Airport and arrival at Dulles International Airport, at 2:14 p.m. He also submitted
July 25, 2016 emergency room discharge instructions regarding a left ankle sprain, photographs
of medical bills, a bill for July 25, 2016 x-rays, a photograph of an adult’s left lower leg in a
fiberglass cast, and August 18 and 25, 2016 notes from Dr. Russell Trahan, an attending
podiatrist, holding him off work from August 5 to September 19, 2016.
By decision dated September 23, 2016, OWCP denied the claim, finding that fact of
injury had not been established. It found that appellant had not submitted sufficient factual
evidence to establish that the alleged July 24, 2016 incident occurred at the time, place, and in
the manner alleged. OWCP noted that appellant’s conflicting accounts of the July 24, 2016
incident created doubt and confusion regarding the mechanism of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable

2

time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether “fact of injury” has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident that is alleged to have occurred.5 An employee has not met his or her
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.8
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.9
ANALYSIS
Appellant claimed that he sustained a left ankle sprain on July 24, 2016 while in travel
status (TDY). He described two mechanisms of injury in his August 4, 2016 claim form,
asserting that at 11:30 a.m. on July 24, 2016, he tripped over an unspecified object, and also
slipped on a wet floor. OWCP advised appellant by August 12, 2016 letter of the type of
evidence needed to establish his claim, including a detailed statement of how he was injured.
Appellant subsequently changed his account of events in an August 17, 2016 letter, asserting that
he was injured at 3:00 p.m. when he fell down steps at Dulles International Airport, and that his
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

9

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

3

sleeping position later aggravated the injury. He provided a third scenario on September 8, 2016,
contending that he tripped over a suitcase at Dulles International Airport. OWCP denied the
claim, finding that appellant failed to establish the threshold issue of fact of injury as he provided
several conflicting accounts of how the injury occurred.
Appellant was consistent in identifying July 24, 2016 as the date of injury. However, this
is the only unchanging element of his accounts. Appellant alleged variously that he sprained his
ankle when he tripped over an unspecified object, tripped over his suitcase, slipped on a wet
floor, or fell down stairs. In his claim form, he alleged that he was injured at 11:30 a.m., when
his travel itinerary placed him at JFK International Airport, but later changed the time of injury
to 3:00 p.m., after his arrival at Dulles International Airport. The Board finds that, due to the
conflicting evidence regarding the time, place, and manner in which the alleged incident
occurred, appellant has failed to establish his claim.10 As noted, an employee has not met his
burden of proof to establish the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim.11 Appellant has failed to
meet his burden of proof. Therefore, OWCP’s September 23, 2016 decision was appropriate
under the circumstances of the case.
On appeal appellant contends that OWCP failed to fully review the medical record.
However, as appellant failed to establish that the claimed incident occurred, it is unnecessary to
address the medical evidence with respect to causal relationship.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a left ankle injury in the performance
of duty on July 24, 2016, as alleged.

10

See Caroline Thomas, 51 ECAB 451 (2000).

11

Supra note 9.

12

Alvin V. Gadd, 57 ECAB 172 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 23, 2016 is affirmed.
Issued: April 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

